ACCEPTED
                                                                                                01-15-00695-CV
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           11/5/2015 4:28:19 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK


                        No. 01-15-00695-CV
                                                                             FILED IN
                             IN THE COURT OF APPEALS                  1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                          FOR THE FIRST DISTRICT OF TEXAS
                                                                      11/5/2015 4:28:19 PM
                                                                      CHRISTOPHER A. PRINE
                                                                              Clerk
    IN RE ZAK NAKHODA, JAMES WESSELSKI, KENNETH CHAMBERS, PHILIP
SPOTTS, THE STRUCTURAL ALLIANCE, WESGROUP CONSULTING, LLC, AND THE
                          MISSION GROUP,
                                                                                   Relators.

                         Original Mandamus Proceeding from the
                         80th District Court, Harris County, Texas;
   Rankin Road, Inc. v. Underwriters at Lloyds of London, Gulf Coast Claims Service, Pat
                                Donovan, and John Andres
                              Trial Court Cause 2010-25885


     RELATORS’ AGREED MOTION TO DISMISS MANDAMUS AS MOOT

TO THE HONORABLE COURT:

      Relators Zak Nakhoda, James Wesselski, Kenneth Chambers, Philip Spotts,

The Structural Alliance, Wesgroup Consulting, LLC, and The Mission Group

(“Relators”) initiated this mandamus proceeding to seek review of Judge Larry

Weiman’s August 12, 2015 order compelling production of seven years of 1099s

and W-2s showing income received by Relators from counsel for Rankin Road, a

party in the underlying lawsuit.

      The Court stayed enforcement of that order pending review of Relators’

Petition for Writ of Mandamus, and directed Real Parties in Interest to file their

Response to Relators’ Petition on or before September 4, 2015. Real Parties in


                                            1
Interest then moved for, and the Court granted, an extension of the response

deadline.

        On August 25, 2015, Judge Weiman recused himself from the underlying

proceeding. The case was re-assigned to The Honorable Debra Ibarra Mayfield. The

Court then abated this proceeding until September 25, 2015 to allow Judge Mayfield

to reconsider the August 12th order. The Court directed the trial court to file a

supplemental clerk’s record containing any order issued by Judge Mayfield with

respect to her reconsideration of the August 12th order.

        Judge Mayfield heard arguments of counsel on September 21, 2015, but did

not issue a ruling. She subsequently requested that Relators’ counsel issue a notice

of hearing for October 19, 2015. The parties then filed an Agreed Motion to Extend

Abatement, which the Court granted, extending the abatement period to October 20,

2015.

        Judge Mayfield heard additional argument on October 19, 2015, and advised

the parties that she would issue a ruling on or before October 30, 2015. On the

parties’ motion, the Court again extended the abatement period to November 6,

2015.

        On October 29, 2015, Judge Mayfield issued an order granting the motion for

protection and quashing the depositions on written question and discovery

subpoenas directed to Relators. Order, Oct. 29, 2015 (attached as Exhibit A). On

                                         2
November 5, 2015, Relators requested that the trial court clerk file a supplemental

clerk’s record containing Judge Mayfield’s order, in compliance with this Court’s

directive.

      In its mandamus petition, Relators requested an order compelling the trial

court to vacate the August 12, 2015 order requiring production of the documents and

granting Relators’ motion for protection. With that relief having been granted by

Judge Mayfield, it now appears this mandamus proceeding is moot and should be

dismissed. See In re Gonzales, 03-12-00611-CV, 2013 WL 238736, at *1 (Tex.

App.—Austin Jan. 17, 2013, orig. proceeding); In re Luna, 317 S.W.3d 484, 484

(Tex. App.—Amarillo 2010, orig. proceeding). Relators therefore request that the

Court lift its abatement and dismiss this mandamus proceeding. All costs in the

appellate courts will be borne by the party incurring them.


                                     PRAYER

      Relators, Zak Nakhoda, James Wesselski, Kenneth Chambers, Philip Spotts,

The Structural Alliance, Wesgroup Consulting, LLC, and The Mission Group,

request that the Court lift its abatement and dismiss this mandamus action without

prejudice. Relators further pray for any other relief to which they are entitled.




                                          3
Respectfully Submitted,


FOGLER, BRAR, FORD,
O’NEIL & GRAY LLP

By: /s/ Murray Fogler
    Murray Fogler
    State Bar No. 07207300
    mfogler@beckredden.com
    Jas Brar
    State Bar No. 24059483
    Robin O’Neil
    State Bar No. 24079075
711 Louisiana, Suite 500
Pennzoil Place, South Tower
Houston, Texas 77002
(713) 481-1010
(713) 574-3224 (Fax)

ATTORNEYS FOR RELATORS




4
                          CERTIFICATE OF CONFERENCE

      Counsel for Relators has conferred with counsel for Real Parties in Interest
and they are unopposed to this motion.

                                      /s/ Robin O’Neil
                                      Robin O’Neil




                                         5
                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was properly
forwarded to counsel of record for the Real Parties in Interest in accordance with Rule
9.5 of the Texas Rules of Appellate Procedure on the 5th day of November 2015, as
follows:

 Counsel for Real Parties in Interest:

 Ms. Tamara M. Madden
 Mr. Casey T. Wallace
 JOHNSON, TRENT,
 WEST & TAYLOR, LLP
 919 Milam Street, Suite 1700
 Houston, Texas 77002

 Ronald E. Tigner
 Gregory S. Hudson
 COZEN & O’CONNOR
 1221 McKinney Suite 2900
 Houston, Texas 77010
 (832) 214-3900
 (832) 214-3905 (fax)

 Respondent:

 The Honorable Larry Weiman
 80th Judicial District Court
 201 Caroline, 9th Floor
 Houston, Texas 77002
 713-368-6100

                                         /s/ Robin O’Neil
                                         Robin O’Neil




                                           6